MEMORANDUM **
Vincent Wheeler appeals pro se the district court’s judgment dismissing his action for lack of diversity jurisdiction. We have jurisdiction pursuant to 28 U.S?C. § 1291, and we affirm.
We review de novo the existence of subject matter jurisdiction, and review for clear error the district court’s findings of fact. Nike, Inc. v. Comercial Iberica de Exclusivas Deportivas, S.A., 20 F.3d 987, 990 (9th Cir.1994).
Here, both defendants are citizens of California. Wheeler failed to demonstrate that he is a citizen of Nevada or any state other than California, even though the district court gave him an opportunity to do so. See Lew v. Moss, 797 F.2d 747, 749-50 (9th Cir.1986). Accordingly, the district court did not err by dismissing the action for lack of diversity jurisdiction. See 28 U.S.C. § 1332(a).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.